—In an action for dissolution of a corporation, the appeal is from so much of an order of the Supreme Court, Suffolk County (Floyd, J.), dated August 19, 1993, as denied those branches of the appellant’s motion which were to (1) deem the petition for dissolution authorized by Business Corporation Law § 1104 (a) (3) a petition also authorized by Business Corporation Law § 1104-a, and (2) stay the dissolution proceeding pending a valuation hearing pursuant to Business Corporation Law § 1118.
Ordered that the appeal is dismissed, with costs.
*491The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment in the action (see, Matter of Aho, 39 NY2d 241). As the appellant does not appeal from the judgment, which was entered after trial, there is no issue before us. Sullivan, J. P., Lawrence, Ritter and Joy, JJ., concur.